         Case 1:20-cr-00038-PKC Document 12 Filed 02/25/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    February 25, 2020

VIA ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Tokumboh Adeogun and Olaife Orikogbo, 20 Cr. 38 (PKC)

Dear Judge Castel:

        The Government writes to respectfully request an approximately two-week adjournment
of the conference in the above-referenced case currently scheduled for February 27, 2020, at 2:30
p.m. The parties are engaged in discussions of potential pre-trial resolutions in this case. Those
discussions have advanced but have not yet concluded. The adjournment is requested to allow
the parties additional time to seek resolutions.

        If the Court grants this adjournment request, the Government further respectfully requests
that the Court exclude the time between February 27, 2020, and the new conference date,
pursuant to the Speedy Trial Act. The ends of justice served by granting such an exclusion
outweigh the best interest of the public and the defendants in a speedy trial, pursuant to 18
U.S.C. § 3161(h)(7)(A). An exclusion is warranted in order to allow the parties time to continue
discussions concerning potential resolutions of this case and to afford the defendants additional
time to review discovery. Counsel for the defendants consent to this request.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         By: _____________________________
                                            Timothy Capozzi
                                            Assistant United States Attorney
                                            (212) 637-2404


cc:    Stephen Turano, Esq.
       Gary Becker, Esq.
                                            -2-




       Upon the application of defense counsel, consented to by the government, the

status conference originally scheduled for February 27, 2020 is adjourned to March 11,

2020 at 11:00 a.m. in Courtroom 11D. I find that the ends of justice will be served by

granting a continuance and that taking such action outweighs the best interest of the public

and the defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is needed to allow the parties to continue discussions concerning potential

resolutions of this case. Accordingly, the time between today and March 11, 2020 is

excluded.

       SO ORDERED.




Dated: February 26, 2020
